Citation Nr: 0322976	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  99-00 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.

2.  Entitlement to Dependents' Education Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel

INTRODUCTION

The veteran served on active duty from December 1940 to 
November 1944.  He died in March 1998.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  The Board remanded this matter in 
June 2001 for additional development and for compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA).  The RO 
complied with the remand instructions and has returned the 
case to the Board for further appellate review.  

The Board issued a decision in June 2002 that denied 
entitlement to service connection for the cause of the 
veteran's death.  Therefore, the Board will not address any 
evidence or law pertinent to that issue in this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran did not have a total disability rating in 
effect for a period of 10 or more years immediately preceding 
his death or for a period of 5 years from the date of his 
discharge from service.

3.  The veteran did not die of a service-connected disability 
or have a service-connected disability which produced total 
disability permanent in nature.

CONCLUSIONS OF LAW

1.  The legal criteria for the payment of DIC benefits based 
upon total disability at the time of death have not been met.  
38 U.S.C.A. §§ 1318, 5103A ( West Supp. 2002); 38 C.F.R. 
§ 3.22, 3.102, 3.156(a), 3.159 (2002).

2.  The legal criteria for the payment of DEA benefits under 
Chapter 35, Title 38, United States Code, have not been met.  
38 U.S.C.A. §§ 3501, 5103A (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 21.3021 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the appellant of evidence 
and information necessary to substantiate her claim and 
inform her whether she or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the appellant was 
informed of the evidence needed to substantiate her claim by 
means of the December 1998 Statement of the Case and the 
January 2002 Supplemental Statement of the Case.

In the Statement of the Case and the Supplemental Statement 
of the Case, the appellant was informed of the basis for the 
denial of her claim, of the type of evidence that she needed 
to submit to substantiate her claim, and of all regulations 
pertinent to her claim.  In addition, the RO specifically 
advised the appellant of the provisions of the VCAA in an 
October 2001 letter, and the Board informed the appellant in 
its June 2001 remand.  Therefore, the Board finds that these 
various documents and letters provided to the appellant 
satisfy the notice requirements of 38 U.S.C.A. § 5103 of the 
new statute. 

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO 
considered the relevant evidence of record.  The Board notes 
that, in a claim for DIC benefits, the submission of evidence 
that would be probative in other types of claims, would not 
be relevant.  For example, current medical evidence is not 
dispositive in such a claim.  Rather, the appellant must 
present evidence that the statutory criteria have been met.  
In the present case, the appellant submitted her contentions, 
but she failed to appear for a scheduled personal hearing.  
Therefore, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

In January 2000, the VA amended 38 C.F.R. § 3.22 to restrict 
the award of DIC benefits to cases where the veteran, during 
his lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by 38 U.S.C. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim.  The regulation, as amended, 
specifically prohibited "hypothetical entitlement" as an 
additional basis for establishing eligibility.  

However, in Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that for the purpose of determining 
whether a survivor is entitled to "enhanced" DIC benefits 
under 38 U.S.C. § 1311(a)(2) (veteran required to have been 
rated totally disabled for a continuous period of eight years 
prior to death), the implementing regulation, 38 C.F.R. 
§ 20.1106, did permit "hypothetical entitlement."  

Thereafter, in National Organization of Veterans Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001), the Federal Circuit directed the VA to conduct 
expedited rule making which would either explain why 38 
C.F.R. § 3.22 and 38 C.F.R. § 20.1106 were inconsistent on 
the "hypothetical entitlement" issue or revise the 
regulations so that they were consistent. 

In August 2001, the Board suspended the adjudication of 
claims for DIC benefits under the provisions of 38 U.S.C. § 
1318 where the veteran was not rated totally disabled for a 
continuous period of at least ten years prior to death, or at 
least five years from the veteran's release from active duty, 
as these cases may involve "hypothetical entitlement."  See 
Chairman's Memorandum No. 01-01-17 (August 23, 2001).

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 
38 U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16309-16317 (April 
5, 2002).  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 
2003), the Federal Circuit held that VA could properly 
construe the "entitled to receive" language of sections 
1311(a)(2) and 1318 in the same way, and could properly 
construe the language of the two statutory sections to bar 
the filing of new claims, i.e., "hypothetical entitlement 
"claims where no claim had been filed during the veteran's 
life or the claim had been denied and was not subject to 
reopening.  The Federal Circuit directed VA to process all 
DIC claims, including "hypothetical entitlement" claims, 
except for claims under 38 U.S.C. §§ 1311(a)(2) and 1318 
where a survivor seeks to reopen a claim on the grounds of 
new and material evidence, pending further rulemaking 
proceedings.

As a result, the Board will now proceed with the merits of 
the appellant's claim.  The appellant believes that she is 
entitled to DIC benefits under the provisions of 38 U.S.C.A. 
§ 1318 although the veteran was not rated totally disabled 
for the prescribed statutory period of time.  At the time of 
the veteran's death, he was service-connected for arthritis 
of the dorsal spine, rated at 20 percent from August 1946; 
residuals of fracture of the ischium and pubis, rated at 20 
percent from May 1950; fracture of the left elbow, rated as 
noncompensable from August 1955; and malaria, rated as 
noncompensable from August 1946.  The veteran had a combined 
schedular disability evaluation of 40 percent effective from 
May 1950.

Under the applicable law, even if the claim of entitlement to 
service connection for the cause of the veteran's death is 
denied, the appellant may be entitled to DIC benefits based 
upon the veteran's total disability rating at the time of 
death.  VA shall pay DIC benefits to the surviving spouse and 
to the children of a deceased veteran who dies, not as a 
result of his own willful misconduct, and who was in receipt 
of or entitled to receive compensation for a service-
connected disability that either was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of ten years or more immediately preceding 
death, or, if so rated for a lesser period, was so rated 
continuously for a period of not less than five years from 
the date of such veteran's discharge or other release from 
active duty.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  

Based upon the above facts, the veteran clearly did not have 
a total rating in effect for a period of 10 or more years at 
the time of his death or for five years following discharge 
from service.  Additionally, the appellant has not alleged 
clear and unmistakable error in a prior RO decision.  As 
such, there is no legal basis for entitlement to DIC under 38 
U.S.C.A. § 1318 and the appeal is denied.

In order for the appellant to be entitled to educational 
assistance under Chapter 35, Title 38, United States Code, 
the veteran must, in pertinent part, have died of a service-
connected disability, or the veteran must have had a service-
connected disability which produced total disability 
permanent in nature and died while a disability was so 
evaluated.  See 38 U.S.C.A. § 3501(a)(1)(B)(D) (West 2002); 
38 C.F.R. § 21.3021(a)(2) (2002).  Since the veteran did not 
die of a service-connected disability and he did not have a 
service-connected disability which produced total disability 
permanent in nature, it is apparent that the appellant does 
not satisfy the threshold requirements for educational 
assistance under Chapter 35, Title 38, United States Code, 
and her appeal for this benefit must be denied.



ORDER

Dependency and Indemnity Compensation benefits under the 
provisions of 38 U.S.C.A. § 1318 are denied.

Dependents' Education Assistance benefits under Chapter 35, 
Title 38, United States Code are denied.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.



 

